Case 3:18-cv-02542-JSC Document 152-152 Filed 10/12/20 Page 1 of 9




          EXHIBIT -152


                PUBLIC COPY


 Confidential Copy Submitted Under Seal
Lodged Pursuant to Local Rule 79 -5(c) -(d)
           Case 3:18-cv-02542-JSC Document 152-152 Filed 10/12/20 Page 2 of 9




 1   David W. Sanford (DC Bar No. 457933, Pro Hac Vice)
     dsanford@sanfordheisler.com
 2   Andrew Melzer (NY Bar No. 4270682, Pro Hac Vice)
     amelzer@sanfordheisler.com
 3   Carolin Guentert (NY Bar No. 5354519, Pro Hac Vice)
     cguentert@sanfordheisler.com
 4   SANFORD HEISLER SHARP, LLP
     1350 Avenue of the Americas, 31st Floor
 5   New York, New York 10019
     Telephone: (646) 402-5656
 6   Facsimile: (646) 402-5651

 7   Deborah K. Marcuse (DC Bar No. 995380, Pro Hac Vice)
     dmarcuse@sanfordheisler.com
 8   SANFORD HEISLER SHARP, LLP
     111 S. Calvert Street, Suite 1950
 9   Baltimore, MD 21202
     Telephone: (410) 834-7420
10   Facsimile: (410) 834-7425

11   Hannah Wolf (TN Bar No. 034349, Pro Hac Vice)
     hwolf@sanfordheisler.com
12   SANFORD HEISLER SHARP, LLP
     611 Commerce Street, Suite 3100
13   Nashville, TN 37203
     Telephone: (615) 434-7000
14   Facsimile: (615) 434-7020

15
     Attorneys for Plaintiffs
16   [Additional Attorneys Listed After Signature Page]
17                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
18                                    SAN FRANCISCO DIVISION
19   SHERRY A. WILLIAM AND JOSHUA                         Case No.: 3:18-cv-02542
20   ASHLEY KLAYMAN,
                                 Plaintiffs,              PLAINTIFF JOSHUA ASHLEY
21   v.                                                   KLAYMAN’S FOURTH AMENDED
                                                          OBJECTIONS AND RESPONSES TO
22   MORRISON & FOERSTER LLP                              DEFENDANT’S SECOND SET OF
                                           Defendant.     INTERROGATORIES
23

24

25   PROPOUNDING PARTY: Defendant MORRISON & FOERSTER LLP
26   RESPONDING PARTY: Plaintiff Joshua Ashley Klayman
27
     SET NUMBER: Two (2)
28
          PLAINTIFF JOSHUA ASHLEY KLAYMAN’S FOURTH AMENDED OBJECTIONS AND
               RESPONSES TO DEFENDANT’S SECOND SET OF INTERROGATORIES
            Case 3:18-cv-02542-JSC Document 152-152 Filed 10/12/20 Page 3 of 9



 1   Interrogatory No. 18: Identify all facts that support your allegation that Julia Balas was treated more
 2   favorably than you on the basis of parental status, as set forth in your responses to Morrison’s First Set of
 3   Interrogatories.
 4   Objections: Plaintiff objects to this Interrogatory as overbroad and unduly burdensome inasmuch as
 5   Defendant’s definition of “identify” as applied to “facts” would require Plaintiff to identify all supporting
 6   documents and witnesses for each fact, information which is as easily identified if not more easily
 7   identified by Defendant than by Plaintiff. Plaintiff further objects to this Interrogatory to the extent that it
 8   calls for a legal or factual conclusion.
 9   Response: Subject to and without waiving the foregoing objections, Plaintiff responds as follows:
10          In late 2014, Jeff Chester staffed Plaintiff on a wind deal where she would be reporting directly to
11   him. Plaintiff was pregnant at the time, but she had not yet disclosed this to Jeff Chester. Although it was
12   uncomfortable for Plaintiff to work with Jeff Chester (because of their prior relationship), Plaintiff agreed
13   to work on the matter. In approximately November 2014, Jeff Chester asked Plaintiff to attend meetings
14   related to this deal with him in Atlanta on December 4, 2014. Plaintiff agreed to go, but the client
15   ultimately determined that it was not necessary for Plaintiff to travel. On December 2, 2014, Jeff Chester
16   learned that Plaintiff was pregnant when Plaintiff emailed him concerning a document related to the deal
17   and said, "Ok. Sounds good. Hope that you have a safe flight tomorrow and a good trip. (BTW, I just
18   realized that I don't think that I told you that I'm expecting again. I am 5 months along, but I'm not showing
19   yet, so no one would have even suspected if I'd gone to the meetings in Atlanta.)”. Jeff Chester
20   immediately responded by questioning the paternity of her unborn child, commenting sarcastically via his
21   firm email, “Who’s the lucky dad?,” despite his actual knowledge that Plaintiff was engaged. Plaintiff
22   reported this comment to Mark Wojciechowski. Prior to learning that Plaintiff was pregnant, Jeff Chester
23   had told Jonathan Melmed how happy Jeff Chester was with Plaintiff's work, and Jeff Chester had emailed
24   the client to say terrific things about Plaintiff, her work and his past experiences with her. However,
25   approximately one month later, Jeff Chester took Plaintiff off of the wind deal and replaced her with Julia
26   Balas, who at the time had no children. Jeff Chester emailed Shane Shelley in approximately January 2015
27   that the deal was full steam ahead and that Julia was replacing Plaintiff. After learning that Plaintiff was
28   pregnant again, and before removing her from the matter, Jeff Chester spoke with Plaintiff about her
          PLAINTIFF JOSHUA ASHLEY KLAYMAN’S FOURTH AMENDED OBJECTIONS AND
               RESPONSES TO DEFENDANT’S SECOND SET OF INTERROGATORIES
                                         -14-
         Case 3:18-cv-02542-JSC Document 152-152 Filed 10/12/20 Page 4 of 9



 1        partners who were performing work of substantially equal or lesser skill, effort, and responsibility
 2        (see individuals identified in Plaintiff’s responses to Interrogatory Nos. 2 and 3). Plaintiff does not
 3        know who specifically is responsible for her not receiving a raise after 2016, but she believes Mark
 4        Wojciechowski, Gary Lee, Nick Spiliotes and Jen Marines were involved in determining her pay.
 5   -    Morrison did not promote Plaintiff to partnership in 2015, 2016, and 2017. This is despite
 6        performing partner level work and despite being assured that her promotion to Of Counsel in mid-
 7        2014 was a placeholder for partnership. Plaintiff believes that Janet Stone Herman, Gary Lee, and
 8        Nick Spiliotes were involved in the decision to not put her up for partnership.
 9   -    A male associate from another firm,                    , who had two fewer years of experience than
10        Plaintiff, was brought in as of counsel in the same group and given higher pay than Plaintiff, even
11        though practice group records showed that his earliest date of potential promotion to partner was
12        a few years later than Plaintiff’s.
13   -    Another male colleague who had similar experience to Plaintiff,                           was made of
14        counsel at approximately the same time as Plaintiff but was then elevated to the partnership at the
15        end of that same year; he was also paid significantly more than Plaintiff, and his compensation
16        was adjusted at the time of his elevation to of counsel.
17   -    A third male colleague who had fewer years of experience than Plaintiff, Dario Avram, was hired
18        after Plaintiff as an equity partner and paid significantly more than Plaintiff, even as Plaintiff was
19        asked by Firm partners to weigh in on certain of his matters (including during her maternity leave).
20   -    None of those male attorneys whom Plaintiff was paid less than had a meaningfully established
21        (or, in some cases, any) personal book of business or had an industry-wide reputation comparable
22        to Plaintiff’s.
23   -    Fredo Silva, a fourth male colleague in a transactional practice who was multiple class years behind
24        Ms. Klayman, was promoted to equity partner as an eighth-year associate, while Ms. Klayman’s
25        partnership consideration was deferred multiple times.
26   -    The Firm’s Benefits Department, as well as Mark Wojciechowski and Peter Dopsch, encouraged
27        Plaintiff to avail herself of its post-leave reduced hours policy, telling Plaintiff that it would “help”
28        her group by reducing the target hours budget and costs for the group. Thus, Plaintiff reduced her
         PLAINTIFF JOSHUA ASHLEY KLAYMAN’S FOURTH AMENDED OBJECTIONS AND
              RESPONSES TO DEFENDANT’S SECOND SET OF INTERROGATORIES
                                        -16-
         Case 3:18-cv-02542-JSC Document 152-152 Filed 10/12/20 Page 5 of 9



 1        formal schedule to 80% but continued to work more than a full-time schedule. Plaintiff did this
 2        because she relied on the Firm’s representation that it would be beneficial to her group and that
 3        the Firm would recognize her sacrifices by elevating her to partner. Ultimately, Morrison used this
 4        against Plaintiff when Suz Mac Cormac told her in May 2018 that her billable hours were too low,
 5        a strike against her partnership candidacy. However, her recorded hours were vastly more than the
 6        Firm’s goals. Mark Wojciechowski also discouraged Plaintiff from returning to a full-time
 7        schedule in part in order to be able to reassign her billable time as nonbillable, thereby reducing
 8        the number of write-offs. Plaintiff does not believe any men were asked to take reduced work
 9        schedules or reduce their billable hours in a similar way.
10   -    After Plaintiff announced that she was pregnant and due to give birth in late May/early June of
11        2017, partner Spencer Klein, and Dario de Martino began to exclude Plaintiff from group business,
12        events, and leadership, all the while relying on her to continue pitching for and generating business.
13        At the time that they began their efforts to take over the Blockchain + Smart Contracts Group,
14        Spencer Klein was not part of the Blockchain + Smart Contracts Group (nor of the FinTech Group)
15        and admitted that he had little to no knowledge about or experience in blockchain.
16   -    Spencer Klein and Dario de Martino cut Plaintiff out of the Investing in Blockchain event she had
17        initiated and planned, by omitting her from event materials and communications and rescheduling
18        the event for the date that Plaintiff was due to give birth. Spencer Klein and Dario de Martino also
19        minimized and failed to acknowledge internally or externally her substantial contributions to the
20        Firm after she announced that she was pregnant, excluding her publications from the new MoFo
21        blockchain-related tech blog in spring 2018 and attempting to cast her in a bad and false light in
22        front of coworkers and potential clients by alleging that Plaintiff lacked good judgment, only cared
23        about her own matters, and had inappropriately contacted a client that Dario de Martino claimed
24        was his client.
25   -    While Plaintiff was on maternity leave in 2017, Spencer Klein, with the support of the Firm,
26        appointed Mr. de Martino to co-chair of Plaintiff’s practice group without her knowledge or
27        consent, effectively demoting her.
28
         PLAINTIFF JOSHUA ASHLEY KLAYMAN’S FOURTH AMENDED OBJECTIONS AND
              RESPONSES TO DEFENDANT’S SECOND SET OF INTERROGATORIES
                                        -17-
             Case 3:18-cv-02542-JSC Document 152-152 Filed 10/12/20 Page 6 of 9



 1       -    Janet Stone Herman openly criticized Plaintiff for working on maternity leave with her baby
 2            present, in one instance in fall 2017 claiming that multiple partners had told her that Plaintiff had
 3            acted like a “martyr” by explaining that her baby was in my lap and might make noises during a
 4            conference call.
 5       -    In December 2014 Jeffrey Chester questioning whether Plaintiff’s fiancé had fathered the child
 6            she was pregnant with. Jeffrey Chester also made comments implying that Plaintiff could not do
 7            her job and handle having a baby (see response to Interrogatory 18). At the end of 2014, Jeffrey
 8            Chester replaced Plaintiff on a deal with an attorney, Julia Balas, who did not have any children at
 9            the time.
10       -    Mr. Chester was later installed as Plaintiff’s group head on Tuesday, July 26, 2016, giving him
11            input into decisions about Plaintiff’s salary and promotion, even though Plaintiff had disclosed to
12            Mark Wojciechowski, after she learned that Jeff Chester would be joining the Firm, that her prior
13            relationship with Jeff Chester had ended after he forced Plaintiff to have an abortion.
14       -    In 2016, while they were standing outside of Morrison’s office, Spencer Klein called Plaintiff a
15            natural blonde to indicate that she was “dumb” and suggesting she possessed only looks and no
16            substance.
17       -    In October 2017, Nick Spiliotes falsely told Janet Herman that Plaintiff had told a client that she
18            was passed over for partner, and that Plaintiff was “stupid” for doing so.
19

20   Interrogatory No. 20: Identify and describe in detail all evidence that you contend proves your allegation
21   that Morrison retaliated against you, including identifying each individual you allege retaliated against
22   you, and the manner in which they allegedly did so. (Fourth Amended Complaint ¶¶ 213, 228.)
23   Objections: Plaintiff objects to Defendant’s request to “describe in detail” and Defendant’s definition of
24   “identify” as overbroad and unduly burdensome. Plaintiff further objects to this Interrogatory in that it
25   seeks discovery that is unreasonably cumulative and duplicative. Plaintiff also objects to this Interrogatory
26   to the extent that it calls for a legal or factual conclusion.
27   Response: Subject to and without waiving the foregoing objections, Plaintiff responds as
28   follows: Discovery in this case is ongoing and Plaintiff has not yet completed her investigation of the
             PLAINTIFF JOSHUA ASHLEY KLAYMAN’S FOURTH AMENDED OBJECTIONS AND
                  RESPONSES TO DEFENDANT’S SECOND SET OF INTERROGATORIES
                                            -18-
            Case 3:18-cv-02542-JSC Document 152-152 Filed 10/12/20 Page 7 of 9



 1   facts in this case. Plaintiff contends that individuals at the Firm first began retaliating against her after she
 2   complained to Mark Wojciechowski in approximately March 2017 that Dario de Martino and Spencer
 3   Klein had removed her from the planning of a blockchain group event. Plaintiff contends that the actions
 4   taken by Dario de Martino and Spencer Klein in attempt to take over the blockchain group and to reduce
 5   her role in the group (see Response to Interrogatory 19) may have been retaliatory as well as
 6   discriminatory.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
          PLAINTIFF JOSHUA ASHLEY KLAYMAN’S FOURTH AMENDED OBJECTIONS AND
               RESPONSES TO DEFENDANT’S SECOND SET OF INTERROGATORIES
                                         -19-
     Case 3:18-cv-02542-JSC Document 152-152 Filed 10/12/20 Page 8 of 9



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     PLAINTIFF JOSHUA ASHLEY KLAYMAN’S FOURTH AMENDED OBJECTIONS AND
          RESPONSES TO DEFENDANT’S SECOND SET OF INTERROGATORIES
                                    -20-
Case 3:18-cv-02542-JSC Document 152-152 Filed 10/12/20 Page 9 of 9
